IN THE DISTRICT COURT OF APPEAL
                                          FIRST DISTRICT, STATE OF FLORIDA

GARY LEONARD CLAIR,                       NOT FINAL UNTIL TIME EXPIRES TO
                                          FILE MOTION FOR REHEARING AND
      Petitioner,                         DISPOSITION THEREOF IF FILED

v.                                        CASE NO. 1D17-1467

STATE OF FLORIDA,

      Respondent.

___________________________/

Opinion filed May 17, 2017.

Petition for Belated Appeal -- Original Jurisdiction.

Gary Leonard Clair, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      The petition for belated appeal is denied on the merits.

WOLF, RAY, and BILBREY, JJ., CONCUR.